DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The applicant’s amendment, received on 12/29/2021, overcomes the examiner’s rejection.  He allows claims 13-16 and cancels claims 1-12.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.
	> A terminal disclaimer has been received and approved and this overcomes the double patenting rejection.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a mobile communication device configured to communicate with a communication apparatus and the mobile communication device comprises a controller and a transceiver, 
> The ability for wherein the controller is configured to control the transceiver to receive a physical downlink control channel (PDCCH) of a first type; 
> The ability for control the transceiver to receive a first demodulation reference signal (DMRS) and a second DMRS transmitted from the communication apparatus on a plurality of antenna ports, 
> The ability for wherein the first DMRS is transmitted using a first set of resource elements on at least one of a first two antenna ports of the plurality of antenna ports, 
> The ability for wherein the second DMRS is transmitted using a second set of resource elements on at least one of a second two antenna ports of the plurality of antenna ports, 
> The ability for wherein the first DMRS and the second DMRS are associated with transmissions of respective PDCCHs of a second type transmitted using respective antenna ports among the plurality of antenna ports;
> The ability for in a case where a first PDCCH of the second type is transmitted using at least one of the first two antenna ports, demodulate the first PDCCH of the second type based on the first associated DMRS; and 
> The ability for in a case where a second PDCCH of the second type is transmitted using at least one of the second two antenna ports, demodulate the second PDCCH of the second type based on the second associated DMRS.

5.  Note that prior art Nam/Polanki and Fong/Kim/Nam, which were put forth in the Non-Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.


6.  Newly identified pertinent prior art is listed in the PTO-892 form but the examiner notes that they do not teach the entire inventive concept:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414